DETAILED ACTION
The instant action is in response to application 30 July 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
The title is not descriptive.  Please choose a title emphasizing the claimed reduced ripple current.
Pg. 1, line 16, “storing more,” should be “storing more energy”.
Pg. 10, lines 10-11, “controller to be controlled by the controller” requires revision.  Examiner suggests “connected and controlled by the controller”.
Pg. 7, time delay should probably be Time Delay/Phase Shift, in order to more clearly mark the claimed subject matter.
Pg. 10, time delay should also mention phase delay as stated above.
Pg. 11, please label the equation.  Also, please specify that all the units are unitless, since Engineering calculations typically require them.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Huber et als “A Design Approach for Networking Applications” (IEEE NPL).
As to claim 1,  Huber discloses a cascaded converter system, comprising: a first boost circuit (L1, Q1, D1) configured to output a first voltage (Vo1) that is higher than an input voltage (Vi); a second boost circuit (L2, Q2, D2) configured to output a second voltage (Vo2) that is higher than the first voltage (Vo1); an intermediate capacitor (Co1) disposed in parallel between the first boost circuit and the second boost circuit; and a controller (Fig. 7) configured to control the first and second boost circuit to reduce an RMS current to the intermediate capacitor (pg. 1168 “result of the reduced ripple current across the intermediate capacitor, Co1, in Fig. 5”) and/or an area under an intermediate capacitor current plot.

As to claim 10, Huber discloses a controller (Fig. 7) for a cascaded converter, wherein the controller is configured to control a switching of first boost circuit and a second boost circuit of the cascaded converter to reduce an RMS current to an intermediate capacitor of the cascaded converter and/or an area under an intermediate capacitor current plot (this is regarded as similar to claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (IEEE NPL) in view of An et al’s “Analysis of DC Bus Capacitor Current Ripple Reduction in Basic DC/DC Cascaded Two-Stage Power Converters”  (IEEE NPL).
As to claim 3,  Huber discloses wherein the controller is configured to operate the first switch and the second switch off-phase such that the time delay (See Fig. 7.  The different compensation values in the two feed back signals should ensure the two items operate on different phases).
Huber does not explicitly teach is more than about 0% and less than about 100% of duty cycle.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
	As to claims 4-7, Huber in view of An teaches wherein the time delay is about 50% of duty cycle  wherein the controller is configured to control a first duty cycle of the first boost circuit to be the same as a second duty cycle of the second boost circuit (Fig. 6a/6b show 50% duty in both converters.  Fig. 7 shows 50% phase shift angle).
	As to claim 8, Huber discloses wherein the RMS to the immediate capacitor is reduced.
Huber does not explicitly disclose educed by more than about  0%-16%.
	An teaches wherein the RMS current to the intermediate capacitor is reduced by more than about 0%-16% (Fig. 2, 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
As to claim 9, Huber discloses wherein the RMS to the immediate capacitor is reduced.
Huber does not explicitly disclose educed by more than about 15%.
	An teaches wherein the RMS current to the intermediate capacitor is reduced by more than about 15% (Fig. 2, 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).

Huber does not explicitly teach is more than about 0% and less than about 100% of duty cycle.
An teaches wherein the controller is configured to operate the first switch and the second switch off-phase such that the time delay is more than about 0% and less than about 100% of duty cycle (See Figs. 6, whichs how various duty cycles, RMS current and phase shifts interact with each other).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
As to claims 11-15, Huber in view of An teaches wherein the time delay is about 50% of duty cycle  wherein the controller is configured to control a first duty cycle of the first boost circuit to be the same as a second duty cycle of the second boost circuit (Fig. 6a/6b show 50% duty in both converters.  Fig. 7 shows 50% phase shift angle).
As to claim 16, Huber discloses wherein the RMS to the immediate capacitor is reduced.
Huber does not explicitly disclose educed by more than about  0%-16%.
	An teaches wherein the RMS current to the intermediate capacitor is reduced by more than about 0%-16% (Fig. 2, 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
As to claim 17, Huber discloses wherein the RMS to the immediate capacitor is reduced.
Huber does not explicitly disclose educed by more than about 15%.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
As to claims 18 and 19, these are method claims similar to claim 7 and 15 above and are rejected for similar reasons.  
As to claim 20, Huber in view of An do not explicitly disclose wherein reducing the RMS current includes reducing a minimum required size of the intermediate capacitor.  However, this would be readily apparent to one of ordinary skill because Q=CV.  By reducing the ripple current, less charge is injected or removed from the intermediate capacitor.  This means that a smaller Farad value can be used and achieve the same tolerance as a capacitor without the phase shift, assuming a constant voltage value.  Having a smaller Farad value would allow one of ordinary skill to decrease volume of the circuit, which would be an expected and predictable advantage.  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839